 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Jane Doe BP,                                    No. CV-21-00184-PHX-MTL
10                  Plaintiff,                       ORDER
11   v.
12   City of Tempe, et al.,
13                  Defendants.
14
15          Before the Court is Plaintiff Jane Doe BP’s Motion to Remand (the “Motion”)
16   (Doc. 15). Defendant County of Mohave filed a response.1 (Doc. 26.) Plaintiff did not file

17   a reply and the deadline to do so has expired. For the reasons stated below, the Court
18   grants the Motion.2

19   I.     BACKGROUND

20          The following factual summary derives from the Complaint. (Doc. 1-3.) Plaintiff
21   alleges that around thirty years ago, when she was a minor, Defendant Kraig Clark
22   sexually assaulted her on multiple occasions while he was a deputy sheriff. (Id. at 5–7.)

23   Plaintiff also alleges that Defendants City of Tempe, County of Mohave, State of

24   Arizona, and Kelly Michelson (collectively, “Defendants”) knew or should have know of

25   Clark’s “dangerous propensities, including the propensity to commit sexual assaults upon

26
     1
       Defendants City of Tempe, State of Arizona, and Kelly Michelson joined this response.
27   (Docs. 29, 31.)
     2
       Both parties have submitted legal memoranda and oral argument would not have aided
28   the Court’s decisional process. See Partridge v. Reich, 141 F.3d 920, 926 (9th Cir. 1998);
     see also LRCiv 7.2(f); Fed. R. Civ. P. 78(b).
 1   minors and/or of prior sexual abuse and misconduct.” (Id. at 8.)
 2          After filing this lawsuit in Arizona Superior Court, the City of Tempe removed the
 3   action to this Court, asserting that there is original jurisdiction “pursuant to 28 U.S.C.
 4   § 1331.”3 (Doc. 1.) Plaintiff’s Complaint asserts nine causes of actions: (1) assault and
 5   battery against Clark, (2) negligent infliction of emotional distress against Clark,
 6   (3) vicarious liability against the County of Mohave, (4) negligence against the County of
 7   Mohave, (5) negligence against the City of Tempe, (6) negligence against the State of
 8   Arizona and Michelson, (7) a 42 U.S.C. § 1983 claim against Clark for violation of the
 9   Fourteenth Amendment’s Due Process Clause, (8) a 42 U.S.C. § 1983 claim against
10   Clark for excessive force, and (9) a “Monell Federal Civil Rights Claims Under 42 U.S.C.
11   § 1983” against all Defendants except Clark. (Doc. 1-3.) The removal included the state-
12   law claims set forth in the Complaint based on supplemental jurisdiction, 28 U.S.C.
13   § 1367(a). (Doc. 1.)
14          Plaintiff then filed a Notice of Partial Dismissal of Counts Seven, Eight, and
15   Nine.4 (Doc. 18.) She also filed the instant Motion at the same time. (Doc. 15.) Plaintiff
16   contends that, because she filed a notice dismissing all federal claims, the Court lacks
17   subject-matter jurisdiction and the case should be remanded. (Id.) County of Mohave
18   filed a Motion to Strike Plaintiff’s notice, contending that dismissing those claims was
19   procedurally improper. (Doc. 19.) Defendants soon thereafter filed their own respective
20   motion to dismiss or motion for judgment on the pleadings. (Docs. 23, 27, 30, 35.)
21   II.    LEGAL STANDARD
22          District courts have subject matter jurisdiction over claims that “arise under the
23   Constitution, laws, or treaties of the United States” or over “civil actions where the matter
24   in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is
25   between” diverse parties. 28 U.S.C. §§ 1331, 1332. Where a court has original
26   jurisdiction over at least one claim, the court also has “supplemental jurisdiction over all
27
     3
       The other Defendants consented to the removal. (Doc. 1 ¶ 4.)
28   4
       Plaintiff notes that she “erroneously” filed this notice as a motion, and subsequently re-
     filed the notice “under the appropriate event.” (Docs. 14, 17.)

                                                 -2-
 1   other claims that are so related to claims in the action within such original jurisdiction
 2   that they form part of the same case or controversy.” Id. § 1367(a). Litigation initiated in
 3   a state court that includes a cause of action arising under federal law is subject to removal
 4   to federal court. Id. § 1441(c)(1)(A).
 5          Our judicial system recognizes, however, that “[s]tate courts enjoy a ‘deeply
 6   rooted presumption’ that they have jurisdiction to adjudicate all claims arising under state
 7   or federal law.” Hansen v. Grp. Health Coop., 902 F.3d 1051, 1056 (9th Cir. 2018). On a
 8   motion for remand, therefore, this Court is to presume that federal jurisdiction does not
 9   exist. Id. The burden is on the removing party to rebut this presumption and prove the
10   existence of subject-matter jurisdiction. Id. at 1057. “If at any time before final judgment
11   it appears that the district court lacks subject matter jurisdiction, the case shall be
12   remanded.” 28 U.S.C. § 1447(c).
13   III.   DISCUSSION
14          A.     Voluntary Dismissal
15          Plaintiff filed her Notice of Voluntary Dismissal under Rule 41(a)(1)(A)(i) of the
16   Federal Rules of Civil Procedure. (Doc. 18.) This notice purported to dismiss the three
17   federal claims. (Id.) The six state-law claims remain. (Id.) Defendants contend that
18   Plaintiff cannot, and did not successfully, dismiss her three federal claims through Rule
19   41(a)(1). (See Doc. 26 at 34; Doc. 19.) The Court partially agrees with Defendants.
20          Generally, “the plaintiff may dismiss an action without a court order by filing a
21   notice of dismissal before the opposing party serves either an answer or a motion for
22   summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). As Plaintiff overlooks, this rule
23   allows dismissal of entire “actions,” not individual claims. See Ethridge v. Harbor House
24   Rest., 861 F.2d 1389, 1392 (9th Cir. 1988) (“[A] plaintiff may not use [Rule 41(a)(1)] to
25   dismiss, unilaterally, a single claim from a multi-claim complaint”). Indeed, the Ninth
26   Circuit has clarified that Rule 41(a)(1) “does not allow for piecemeal dismissals.” Hells
27   Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 687 (9th Cir. 2005). “Instead,
28   withdrawals of individual claims against a given defendant are governed by [Rule] 15,


                                                 -3-
 1   which addresses amendments to pleadings.” Id. Plaintiff’s Notice of Voluntary Dismissal
 2   under Rule 41(a)(1)(A)(i) therefore was not the proper way to dismiss the three federal
 3   claims.
 4          Rather, as mentioned above, Rule 15(a) of the Federal Rules of Civil Procedure “is
 5   the appropriate mechanism ‘[w]here a plaintiff desires to eliminate an issue, or one or
 6   more but less than all of several claims, but without dismissing as to any of the
 7   defendants.’” Ethridge, 861 F.2d at 1392. Although Plaintiff did not formally seek leave
 8   to amend, courts construe ineffective notice of dismissals under Rule 41(a)(1) as a motion
 9   for leave to amend. See, e.g., Nickerson v. Wells Fargo Bank, No. C-10-01889 EDL,
10   2010 WL 3990743, at *1–2 (N.D. Cal. Oct. 12, 2010) (“[T]he Court construes Plaintiff’s
11   voluntary dismissal of his federal claims as an amendment to his complaint.”); see also
12   Brooks v. Ryan, No. CV-19-0963-PHX-SPL-JFM, 2020 WL 6411950, at *4 (D. Ariz.
13   Oct. 9, 2020), report and recommendation adopted sub nom. Brooks v. Shinn, No. CV-19-
14   00963-PHX-SPL, 2020 WL 6394182 (D. Ariz. Nov. 2, 2020) (construing ineffective
15   notice of dismissal under Rule 41(a)(1) as a motion to amend). The Court therefore
16   construes Plaintiff’s voluntary dismissal as seeking leave to amend.
17          Federal Rule of Civil Procedure 15(a) provides that leave to amend should be
18   freely granted “when justice so requires.” Fed. R. Civ. P. 15(a)(2). “Amendments
19   pursuant to [Rule 15(a)] are liberally granted.” Nickerson, 2010 WL 3990743, at *2
20   (citing Eldridge, 832 F.2d at 1135). This Court will grant leave to amend and treat her
21   ineffective dismissal as an amendment of the complaint to pursue only her six state-law
22   causes of actions. See Metcalf v. Countrywide Fin. Corp., No. C-09-2707 EDL, 2009 WL
23   2485750, at *2 (N.D. Cal. Aug. 11, 2009). Thus, the complaint, as amended, contains no
24   federal claims.
25          B.     Motion to Remand
26          A federal court may exercise supplemental jurisdiction over state-law claims “that
27   are so related to claims in the action within such original jurisdiction that they form part
28   of the same case or controversy under Article III of the United States Constitution.” 28


                                                -4-
 1   U.S.C. § 1367(a). A district court may decline to exercise supplemental jurisdiction over
 2   a state-law claim, even where removal was proper, “if (1) the claim raises a novel or
 3   complex issue of state law, (2) the claim substantially predominates over the [original
 4   jurisdiction claim], (3) the district court has dismissed all claims over which it has
 5   original jurisdiction, or (4) in exceptional circumstances.” Id. § 1367(c). “A district
 6   court’s decision whether to exercise [supplemental] jurisdiction after dismissing every
 7   claim over which it had original jurisdiction is purely discretionary.” Carlsbad Tech., Inc.
 8   v. HIF Bio, Inc., 556 U.S. 635, 639 (2009). When exercising its discretion, the court
 9   considers the interest in “economy, convenience, fairness, and comity.” Acri v. Varian
10   Assocs., Inc., 114 F.3d 999, 1001 (9th Cir. 1997). “[I]n the usual case in which all
11   federal-law claims are eliminated before trial, the balance of factors . . . will point toward
12   declining to exercise jurisdiction over the remaining state-law claims.” Carnegie-Mellon
13   Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988). Where there is not a strong showing of
14   judicial economy, convenience, and fairness being served by retaining the state-law
15   claims, considerations of comity and federalism favor remanding the claims to state
16   court. See United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966).
17          The threshold requirement for supplemental jurisdiction under 28 U.S.C.
18   § 1367(a) is not satisfied because there is no longer a federal question and there is no
19   diversity jurisdiction. The parties agree that the instant case was removed properly for all
20   nine causes of actions based on federal question and supplemental jurisdiction. The
21   parties now, however, disagree on whether the Court should exercise its discretion to
22   keep the remaining state-law claims. (Doc. 26 at 4–5; Doc. 37 at 5–6.) Plaintiff contends
23   that the Court “should exercise its discretion to decline supplemental jurisdiction over the
24   present matter and remand it to state court, as [the state-law] issues predominate.” (Doc.
25   37 at 6.) Plaintiff also argues that the factors of “economy, convenience, fairness, and
26   comity” all point toward declining supplemental jurisdiction. (Id.) Defendants argue that
27   the factors weigh in their favor, as this matter is “already pending at this Court” and the
28   parties have filed certain motions and responsive pleadings. (Doc. 26 at 4–5.) They also


                                                 -5-
 1   contend that there “are no complex novel issues of law.” (Id.)
 2          The Court disagrees with Defendants’ contention that the values of economy,
 3   convenience, fairness, and comity favor retention of this matter. These factors may weigh
 4   toward exercising supplemental jurisdiction if there is considerable procedural
 5   advancement, such that it would be a waste of judicial resources or unfair to the parties to
 6   remand the matter. See, e.g., In re Nucorp Energy Sec. Litig., 772 F.2d 1486, 1491 (9th
 7   Cir. 1985) (finding that the district court “was right in not imposing unnecessarily on a
 8   state court . . . repetition of pleadings, motions, discovery and other pre-trial
 9   proceedings”); Acosta v. Cal. Highway Patrol, No. 18-cv-00958-BLF, 2019 WL
10   4596726, at *3 (N.D. Cal. Sept. 23, 2019) (noting that if trial was still set to begin in two
11   weeks the factors would “weigh[] heavily against remand” because it could cause delay
12   of up to two years). There has not been considerable procedural advancement here. This
13   case was removed a few months ago in February and discovery has not yet commenced.
14   There have also been no depositions taken, no experts have been disclosed, and a trial
15   date has not been set. This case has not advanced so far procedurally that it would be a
16   waste of judicial resources or unfair to the parties to remand it to state court.
17          It is also true that the balance of factors may weigh in favor of exercising
18   discretion to retain the claims when considerable time was expended on the state-law
19   claims before dismissing the federal law claims. See Schneider v. TRW, Inc., 938 F.2d
20   986, 994 (9th Cir. 1991) (holding that it was not an abuse of discretion to retain pendent
21   claims after about thirty-two months). Although the Court has limited familiarity with the
22   facts and issues presented in this case, those considerations align more with the “usual
23   case in which all federal-law claims are eliminated before trial” than the exceptional
24   circumstance that would override considerations of federalism and comity. Cohill, 484
25   U.S. at 350 n.7. There has been almost no time expended over the state-law claims here
26   to warrant exercising the Court’s discretion. Even if the judicial economy and
27   convenience factors favor Defendants, their arguments are still unpersuasive because
28   those factors are outweighed by the principles of comity and federalism. See Roundtree v.


                                                  -6-
 1   Atl. Dev. & Inv., No. CV-09-269-PHX-DGC, 2009 WL 2132697, at *3 (D. Ariz. July 16,
 2   2009) (finding that remand was appropriate because “the interests of comity and
 3   federalism” outweighed judicial economy and convenience); see also Daghlawi v. Juilin
 4   Hung, No. CV-19-05824-PHX-DWL, 2020 WL 224362, at *1 (D. Ariz. Jan. 15, 2020)
 5   (“[C]onsiderations of federalism and comity are best served by allowing Arizona state
 6   courts to address state-law claims.”).
 7          While Defendants maintain that the Court should not remand this action because
 8   the state-law claims require straightforward application of Arizona law, this Court
 9   believes that the state court is better equipped to handle such claims that now
10   substantially predominate the amended complaint. Gibbs, 383 U.S. at 726 (“Needless
11   decisions of state law should be avoided both as a matter of comity and to promote justice
12   between the parties, by procuring for them a surer-footed reading of applicable law.”).
13   Just because a district court can exercise supplemental jurisdiction over certain state
14   matters does not mean that it should. There is nothing unusual about this case that would
15   tilt the balance of factors toward retaining jurisdiction. Cohill, 484 U.S. at 350 n.7; see
16   also Gini v. Las Vegas Metro. Police Dep’t, 40 F.3d 1041, 1046 (9th Cir. 1994) (finding
17   no abuse of discretion when declining to exercise supplemental jurisdiction for a case that
18   was not “in any way unusual”). The Court therefore declines to exercise supplemental
19   jurisdiction over Plaintiff’s state-law claims.
20   IV.    CONCLUSION
21          Accordingly,
22          IT IS ORDERED granting Plaintiff’s Motion to Remand (Doc. 15).
23          IT IS FURTHER ORDERED denying as moot the County of Mohave’s Motion
24   to Strike (Doc. 19).
25          IT IS FURTHER ORDERED that the motions (Docs. 23, 27, 30, 35) remain
26   pending with the Superior Court.
27          IT IS FINALLY ORDERED directing the Clerk to remand this action to the
28   Maricopa County Superior Court and close this case.


                                                  -7-
 1   Dated this 24th day of June, 2021.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          -8-
